 1   BRUCE A. KILDAY, ESQ., SB No. 66415
       Email: bkilday@akk-law.com
 2   DERICK E. KONZ, ESQ., SB No. 286902
 3     Email: dkonz@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 4   Attorneys at Law
     601 University Avenue, Suite 150
 5   Sacramento, CA 95825
     Telephone: (916) 564-6100
 6   Telecopier: (916) 564-6263

 7   Attorneys for Defendants
 8   CITY OF WOODLAND, SERGEANT KRAUSE,
     SERGEANT DAVIS, OFFICER WRIGHT,
 9   OFFICER GRAY, OFFICER LAL

10                                   UNITED STATES DISTRICT COURT
11                                 EASTERN DISTRICT OF CALIFORNIA
12

13   DANIEL BARRERA, at al.                          )   Case No.: 2:18-cv-00329-JAM-KJN
                                                     )
14                                                   )   STIPULATION AND ORDER TO
                                   Plaintiffs,
15                                                   )   PROCEED TO A SETTLEMENT
                             vs.                     )   CONFERENCE WITH THE ASSIGNED
16                                                   )   MAGISTRATE JUDGE
     CITY OF WOODLAND, et al.                        )
17                                                   )
                                   Defendants.       )
18

19
             All parties hereby stipulate and agree to participate in a settlement conference with the assigned
20
     Magistrate Judge in the above-entitled action. The parties hereby waive any claim of disqualification of
21
     the assigned Magistrate Judge on that basis thereafter.
22

23   IT IS SO STIPULATED.
24
     Dated: June 19, 2018                                 ANGELO, KILDAY & KILDUFF, LLP
25

26                                                              /s/ Derick Konz
                                                          By ______________________________
27                                                              Bruce Kilday
                                                                Derick Konz
28                                                              Attorneys for DEFENDANTS

                                                          1
          STIPULATION AND [PROPOSED] ORDER TO PROCEED TO A SETTLEMENT CONFERENCE WITH THE ASSIGNED
                                               MAGISTRATE JUDGE
 1
     Dated: June 19, 2018                           LAW OFFICES OF JOHN L. BURRIS
 2
                                                           /s/ Patrick Buelna (authorized on 7/1/19)
 3
                                                    By ______________________________
 4                                                        Benjamin Nisenbaum
                                                          Patrick Buelna
 5                                                        Attorneys for PLAINTIFFS
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
         STIPULATION AND [PROPOSED] ORDER TO PROCEED TO A SETTLEMENT CONFERENCE WITH THE ASSIGNED
                                              MAGISTRATE JUDGE
 1                                                    ORDER
 2
            Having considered the stipulation of the parties, the Court hereby orders all parties to participate
 3
     in a settlement conference with Magistrate Judge Kendall J. Newman, and finds that all parties have
 4
     waived any claim of disqualification of Magistrate Judge Kendall J. Newman on that basis thereafter.
 5

 6

 7   IT IS SO ORDERED.
 8

 9
     Dated: July 1, 2019
10
                                                           /s/ John A. Mendez_______________________
11                                                        JOHN A. MENDEZ
                                                          UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          3
          STIPULATION AND [PROPOSED] ORDER TO PROCEED TO A SETTLEMENT CONFERENCE WITH THE ASSIGNED
                                               MAGISTRATE JUDGE
